DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/14/2021 have been presented under AFCP 2.0 program for examination. 
First, claim 1 (similar to claims 6 and 16) is amended to include, "determining, by the NUE based on the third message, whether the TUE needs to perform a user equipment cooperation". These additions made to the claims introduce new matters and thus, the amendments to claims 1, 6 and 16 are not considered . 
Second, claim 11 is amended to include, "wherein the first message causes the NUE to determine, based on the first message, whether the TUE needs to perform a user equipment cooperation", the scope of which has been changed by the newly amended features and would raise new issues. Moreover, since the amended features of claim 11 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. 
For the foregoing reasons, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 10/14/2021 have been fully considered in view of the amendments and are persuasive. The amendments will not be entered in view of the reasons set forth above.

With regard to the 112(f) claim interpretation, Applicant’s arguments filed 10/14/2021 have been fully considered in view of the amendments and are persuasive. The amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 10/14/2021 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 13 of Remarks, Applicant argued:
Claim 11, as amended, recites similar subject matter as amended claim 1. With reference to the discussion of claim 1, withdrawal of this rejection of independent claim 11 and claims 12-15 that depend therefrom is also respectfully requested. 

In response to Applicant’s argument, Examiner respectfully disagree:
Unlike Applicant’s argument, since the amendment made to claim 11 is different than those made to claim 1 (or claims 6 and 16), the argument with respect to claim 1 would not be applied to claim 11. 
Regarding the amended limitation of claim 11, Zhang discloses, wherein the first message causes a network device to determine, based on the first message, whether user equipment needs to perform a user equipment cooperation [¶0253, the BS 20 receives a cooperation request information from terminal 30 which causes the BS20 to determine whether the terminal 30 needs to perform a user equipment cooperation]. 
Further, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Maaref et al (US Publication No. 2015/0230224) discloses in FIG. 2 and ¶0027, TUE broadcasts a cooperation seeking request (i.e., claimed first message) to neighboring UE (NUE). It is implied that the NUE determines that the TUE needs to perform a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469